Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-20,22-28 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by USPUB 20150150676 (Nun).
Regarding claim 15-16 and 26, Nun discloses (see Figure 3) optical implant systems comprising a holding device 32 for holding optical implant on a wall area inside an eye comprising at least one retaining component (haptics) having at least one protrusion 39 extending away and for penetrating tissue at the wall area.
Regarding claim 17, haptics are elastically deformable (Fig 4).
Regarding claim 18, haptics are arcuate (Fig 3).
Regarding claim 19, the holding device 32 comprises a receiving component connected to the haptics and to which the optic 33 can be reversibly releasably fixed ([0029]).
Regarding claim 20 the haptics are connected at a first end and the protrusion region is at a opposite second end (Figure 3).
Regarding claim 22-23, the holding component and receiving component are disclosed to use flexible elastically deformable materials, and may expand in shape to allow reversible detachment of an optical component 33.
Regarding claim 24, the receiving component is a clamping region (Fig 3-4).
Regarding claim 25 the holding device 32 is disclosed as one piece of the two piece system 31 (Fig 3, para [0028]).
Regarding claim 27, Figure 12 is an alternative embodiment wherein the optical system 91 is formed as one piece (paragraph [0036]).
Regarding claim 28, the optical part 33 is formed to be one piece of the two piece system 31 which may be reversibly attached (Fig 3, para [0028]).

Claim(s) 15-23,25-28 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by USPUB 20050090896 (Ben Nun).
Regarding claim 15-16 and 26, Ben Nun discloses (see Figure 1,4) optical implant systems comprising a holding device 8 for holding optical implant 2 on a wall area inside an eye comprising at least one retaining component (haptics 4,4’) having at least one protrusion 6 extending away and for penetrating tissue at the wall area.
Regarding claim 17, haptics are elastically deformable (para [0015]).
Regarding claim 18, haptics are arcuate (Fig 1,4).
Regarding claim 19, the holding device 32 comprises a receiving component connected to the haptics and to which the optic 33 can be reversibly releasably fixed ([0022]).
Regarding claim 20 at least one of the haptics is connected at a first end and the protrusion region is at an opposite second end (Figure 4).
Regarding claim 21 at least one of the haptics is connected at first and second ends and the protrusion region is at a central region spaced from the receiving component (Figure 4).
Regarding claim 22-23, the holding component and receiving component are disclosed to use flexible elastically deformable materials, and may expand in shape to allow reversible detachment of an optical component 2 ([0022]).
Regarding claim 25-28 the holding device and optic are disclosed as one or two pieces that may be attachable (para [0022]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nun as applied to claims 15-20,22-28 above, and further in view of USPUB 20050090896 (Ben Nun).
Nun meet the limitations of claim 21 as described supra, but is silent as to the haptic having a closed loop shape, with opposite end regions connected to the receiving component and a central region spaced apart from the receiving component and having the protrusion region thereon.
Ben Nun teaches haptic elements are known to include open or closed loop shapes at Figure 4, wherein the central region of a closed loop haptic is spaced outward and contains protrusion elements for fixation to tissue.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the open loop haptics in Nun with Ben Nun’s closed loop haptics with a spaced central region having fixation protrusions in order to provide an IOL system using well known haptic configurations.

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ben Nun as applied to claims 15-23,25-28 above, and further in view of USPUB 20150150676 (Nun).
Ben Nun meet the limitations of claim 24 as described supra, and discloses the optical implant may be separately attachable to the receiving component, but is silent as to the receiving component comprising a clamping region to reversibly fix the optical implant therein.  
Nun teaches at paragraph [0029 and Figures 3-4 a means for reversibly attaching an optic to a receiving component wherein the receiving component includes a clamping region.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the clamping region as taught in Nun in order to releasably attach an optical implant to the receiving component of Ben Nun’s two piece IOL system using known techniques in the art.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MATTHEWS whose telephone number is (571)272-4753. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM H MATTHEWS/Primary Examiner, Art Unit 3774